     Case 2:21-cv-00497-RFB-BNW Document 4 Filed 04/12/21 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      Micah Anderson,                                      Case No. 2:21-cv-00497-RFB-BNW
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      Reprographic Solutions, et al.,
 9
                             Defendants.
10

11
            The United States Postal Service was unable to deliver a recent filing in this case. See
12
     ECF No. 3. Thus, it appears that Plaintiff is no longer at the address on file with the court. Under
13
     Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each opposing
            party or the party’s attorney. Failure to comply with this rule may result in the
17          dismissal of the action, entry of default judgment, or other sanctions as deemed
            appropriate by the court.
18
     Plaintiff must file a notice with his current address with the Court by April 29, 2021. Failure to
19
     comply with this order may result in a recommendation to the district judge that this case be
20
     dismissed.
21
            IT IS SO ORDERED.
22
            DATED: April 9, 2021.
23

24
                                                           BRENDA WEKSLER
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
